Citation Nr: 1743949	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  13-26 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, bipolar disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2016, the Veteran testified at a videoconference hearing at the AOJ before the undersigned.  A copy of the transcript of that hearing is of record. 

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the procedural history of the case and the nature of the evidence, the Board has characterized the claim of entitlement to service connection for an acquired psychiatric disorder as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issue of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, bipolar disorder, and PTSD, is warranted.

As an initial matter, the Veteran has submitted a copy of a fully favorable decision from the Social Security Administration (SSA), asserting that he had been granted disability benefits in June 2010 for the condition currently on appeal.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  On remand, the Veteran's complete SSA records should be obtained.

The Veteran contends that he developed a psychiatric disorder as a result of events during his active military service.  In written statements of record and during his December 2016 Board hearing, he reported the following in-service stressors:  1) The Veteran described participating in field operations where he was in a foxhole or a dark tent and frightened by incoming fire, which he later found out was blank ammunition.  2) In February 1985, one of his fellow servicemen (who he was now unable to identify) died from a heart attack while they were stationed in England with 41 TAS Bravo Squadron.  3) He reported experiencing a panic attack in 1985 due to the stress caused by his in-service duties, being given an electrocardiogram, and then being sent back to duty.  4) In early 1986, he indicated that he went to his squadron commander asserting that he could not participate in those missions and requested an early release from the Air Force.  He indicated that he received a court-martial and was never referred for psychiatric treatment.    

Service treatment records did not reveal treatment or diagnosis of any psychiatric disorder.  However, in November 1985 service treatment record, the Veteran was noted to complain of chest pain and stress/pressure at work.  The examiner noted that the Veteran was apprehensive and listed an impression of angina nervosa.  

Service personnel records detailed that the Veteran received high ratings commending his performance in multiple Airman Performance Reports dated from 1979 to 1986.  However, records reflected that the Veteran received a special court-martial in March 1986 under Article 90 due to two instances of willful disobedience of superior commissioned officer in January 1986.  He was sentenced to a bad conduct discharge and three months of confinement with a monthly fine of $200.00 during that time.  He was shown to be released from confinement in February 1986 and discharged from service in August 1987.  The Veteran's DD Form 214 revealed that he was given a general discharge under honorable conditions and an administrative discharge was substituted for discharge adjudged by court-martial.  His military occupational specialty was listed as Avionics Instrument Systems Specialist. 

Post-service VA treatment records dated from 2009 to 2017 detailed findings of bipolar disorder depressed NOS, PTSD by history, chronic PTSD, and generalized anxiety disorder.  In 2009, the Veteran reported that his bipolar disorder had been diagnosed two years earlier.  Treatment notes listed a variety of Axis IV diagnoses including unemployment, financial problems, spouse's medical condition, and other psychosocial and environmental problems.  In a December 2014 memorandum, the AOJ determined that the information required to corroborate some of the stressful events described by the Veteran was insufficient to send to the U. S. Army and Joint Services Records Research Center (JSRRC).  

Based on the cumulative evidence of record, a VA examination would be useful to ascertain whether the Veteran has an acquired psychiatric disorder, to include PTSD, associated with events during active military service, to include the claimed in-service stressor events.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Evidence of record also reflects that the Veteran receives VA medical treatment for his claimed psychiatric disorders from the Fayetteville VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to July 2017 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and request a copy of any decision regarding disability benefits for the Veteran as well as the medical records upon which any such decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's electronic claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's electronic claims file.

2.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed psychiatric disorders from Fayetteville VAMC for the time period from July 2017 to the present and associate them with the record.

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate psychiatrist to determine whether any current or previously diagnosed psychiatric disorder is related to his active military service.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.

Following a review of the evidence of record and with consideration of the clinical evaluation findings, as well as the Veteran's statements of record, the psychiatrist must provide diagnoses for all psychiatric disorders found.  The psychiatrist must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether any of the Veteran's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology AND any in-service stressor found to be established by the record and found sufficient to produce PTSD.  The examiner must state the specific finding upon which these opinions are based.

If a diagnosis of any psychiatric disorder other than PTSD is found to be warranted, the psychiatrist must provide an opinion as to whether any current or previously diagnosed acquired psychiatric disorder at least as likely as not (50 percent probability or greater) began during the Veteran's active service or was etiologically related to his active service.  

The psychiatrist must specifically discuss and reconcile the findings of angina nervosa contained in the November 1985 service treatment record as well as the numerous psychiatric findings included in the VA treatment records dated from 2009 to 2017.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

4.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the record since the December 2014 supplemental statement of the case as well as conducting any necessary willful misconduct analysis.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

